MORRIS, Judge.
Defendant has failed to set forth any exceptions in the record, thereby failing to comply with the mandate of Rule 21, Rules of Practice in the Court of Appeals of North Carolina.
Likewise, defendant’s four assignments of error are defective in that there are no exceptions grouped and numbered as required by Rule 19 (c), Rules of Practice in the Court of Appeals of North Carolina. “An assignment of error which is not supported by an exception previously noted in the case on appeal presents no question of law for this Court to decide.” State v. Fox, 277 N.C. 1, 21, 175 S.E. 2d 561 (1970). “The Rules of Practice in the Court of Appeals are mandatory and not directory.” State v. Thigpen, 10 N.C. App. 88, 91, 178 S.E. 2d 6 (1970).
Furthermore, defendant’s assignments of error Nos. 1 and 2 relating to portions of the judge’s charge are defective in that they fail to set forth within the assignment of error the portions of the judge’s charge which are the subject of the assignment of error. Also defendant’s assignment of error *626contending that the judge failed properly to instruct and define “operator of a motor vehicle” is equally defective in that it fails to set forth the charge defendant argues should have been given. State v. Wilson, 263 N.C. 533, 139 S.E. 2d 736 (1965).
The State has made a timely motion to dismiss the appeal assigning as grounds therefor the failures to comply with our rules discussed above. The motion is well taken, and the appeal is dismissed.
We have, nevertheless, carefully examined the record and have considered the errors defendant attempts to bring before us. We find no prejudicial error.
Appeal dismissed.
Judges Campbell and Parker concur.